PD-1202-15                                                          <l-7rW
   'N
                       0
                              CEIVED li
                              OF CRIMINAL A   UJS
                              SEP C3 2015
                                                               op
..JSoknJT. Holm^




              75aV Court Case flamh^Lk3°! H(o H.
                                                                          Of^



                                                                     >r




ami Qfe&tkJ&x^^                                                l

                            :ALS
              SEP 17 2015

            AbelAcosta, Clerk |^^^7ulW_ SaW|W



                                                    -   / /: